SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
*29Appellants appeal from Judge Seybert’s order granting defendants’ motion for summary judgment on their claims brought pursuant to 42 U.S.C. § 1983 against the Village of Westhampton and its Building & Zoning Administrator. We affirm for substantially the reasons stated by Judge Seybert in her Memorandum and Order. See Board of Managers v. Village of Westhampton Beach, No. 98-CV-0476 (E.D.N.Y. Aug. 22, 2000).